Citation Nr: 0735363	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder, 
originally claimed as lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel

INTRODUCTION

The veteran had active service from June 1977 to December 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In the January 2004 rating decision, the RO granted the 
veteran's service connection claims for adjustment sleep 
disorder with idiopathic hypersomnia, assigning a 50 percent 
disability evaluation; subluxation, right shoulder, assigning 
a 10 percent disability evaluation; chondromalacia patella, 
knees, assigning a 0 percent disability evaluation; and 
epididymitis, assigning a 0 percent disability evaluation.  
The January 2004 rating decision denied the veteran's service 
connection claims for lumbar strain; left inguinal hernia; 
bilateral foot rash; disability, second toe, right foot; and 
optic nerve head cupping.

The February 2004 Notice of Disagreement (NOD) shows that the 
veteran only expressed disagreement with the evaluation of 
his bilateral knee condition and the denial of his claims for 
service connection for "back (lumbar) strain [and] left 
inguinal hernia."  Consequently, the Board finds that the 
following issues are outside the scope of this appeal and are 
not subject to appellate review at this time: adjustment 
sleep disorder with idiopathic hypersomnia; subluxation, 
right shoulder; epididymitis; bilateral foot rash; 
disability, second toe, right foot; and optic nerve head 
cupping.  38 C.F.R. §§ 20.202, 20.302 (2007); Godfrey v. 
Brown, 7 Vet. App. 398, 410 (1995). 

The record reflects that, subsequent to the veteran's filing 
of his NOD, the RO increased the disability evaluation for 
the veteran's service-connected chondromalacia, knees, from 0 
percent to 10 percent for right knee chondromalacia patella 
and 10 percent for left knee chondromalacia patella in a 
September 2004 rating decision.

Although the veteran's February 2004 NOD expressed 
disagreement with the evaluation of his bilateral knee 
condition as well as the denial of his service connection 
claims for the veteran's back strain and left inguinal 
hernia, his February 2005 VA Form 9 indicated that he wished 
to appeal only the issues of arthritis and "degenerative 
disc in the back."  Consequently, as discussed above, the 
Board finds that the issues of left knee chondromalacia 
patella, right knee chondromalacia patella, and left inguinal 
hernia are also outside the scope of this appeal.  The only 
issue before the Board is the veteran's entitlement to 
service connection for a low back disorder, to include lumbar 
strain, arthritis, and degenerative disc disease.  

In May 2007, the veteran was afforded a Travel Board hearing 
at the RO in Portland, Oregon.  The transcript of this 
hearing is associated with the claims file and has been 
reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with degenerative disc disease 
L5-S1.  

3.  There is competent medical evidence of record showing a 
continuity of sympomatology from the time of the veteran's 
military service through to the present time.  


CONCLUSION OF LAW

A low back disorder, characterized as degenerative disc 
disease L5-S1, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (deciding that a complying 
notice need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation).  VCAA notice should 
also apprise the veteran of the criteria for assigning 
disability ratings and for award of an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the veteran's claim.




II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

The Board notes that the veteran has asserted that activities 
associated with his military service caused his low back 
disorder.  The record reflects that the veteran lacks the 
medical expertise necessary to render a competent medical 
opinion regarding the cause of his low back disorder.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, competent 
medical evidence showing that the veteran's low back disorder 
is related to his service is required.  


III. 	Analysis

In October 2003, while still on active duty in the military, 
the veteran filed an application for compensation seeking 
service connection for lumbar strain.  The veteran's 
application indicates that the lumbar strain began in August 
1992.  In his February 2004 notice of disagreement, the 
veteran contended that "[his] back condition was caused by 
running [and] forced marches w[ith] full combat gear, 
including ruc-sacks."  In a VA Form 9 dated in February 
2005, the veteran indicated that he wished to appeal the 
issues of arthritis and "degenerative disc in the back."  
The Board considers the issue on appeal to be the veteran's 
entitlement to service connection for a low back disorder, to 
include lumbar strain, arthritis, and degenerative disc 
disease.  

The Board notes that the record contains both favorable and 
unfavorable evidence as to whether the veteran currently 
suffers from a low back disorder.    

In support of the veteran's claim, a private medical report 
dated in May 2005 indicates that the veteran has been 
diagnosed with a low back disorder.  The May 2005 report 
indicates that a physical examination of the veteran revealed 
that the veteran "[wa]s 1+ tender at L5-S1 in the mid 
line."  Additionally, the report notes that an x-ray of the 
veteran's lumbar area revealed a mild scoliosis with minimal 
1+ rotation, with some wedging at T12, and a straightened 
lordosis.  The private medical examiner diagnosed the veteran 
with "[v]ery early probable degenerative disc disease L5-
S1."  

Conversely, a December 2003 VA examination report identified 
no pathology sufficient to render a diagnosis. An examination 
of the thoracolumbar spine revealed no complaints of 
radiating pain on movement and an absence of back spasm.  The 
VA examination report indicates that "[n]o tenderness [wa]s 
noted." 

The Board affords the May 2005 private medical report more 
probative value than the December 2003 VA examination report.  
The private examination occurred approximately a year and a 
half after the VA examination; as such, the private 
examination report likely constitutes a more accurate 
representation of the veteran's current health than the VA 
examination report.   

The Board notes, however, that the competent medical evidence 
of record does not show that the veteran currently suffers 
from lumbar strain, as claimed in his October 2003 
application for compensation.  

Additionally, although VA treatment correspondence dated in 
June 2006 suggests that the veteran may have arthritis in his 
shoulder, the Board observes that there is no medical 
evidence of record to support the veteran's contention, as 
contained in his February 2005 VA Form 9, that he currently 
suffers from arthritis of the low back.  

The Board finds that there is sufficient medical evidence of 
record to show that the veteran currently suffers from a low 
back disorder, characterized as degenerative disc disease L5-
S1.  Thus, the competent medical evidence of record shows a 
current disability.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007).

Service medical records reveal that the veteran suffered from 
low back pain while in service.  Although service medical 
records do not show a diagnosis of degenerative disc disease, 
service medical records do contain documentation that, in 
January 1993, the veteran sought treatment for symptoms 
including low back pain.  In reported medical history dated 
in November 2003, the veteran indicated that he had or had a 
history of recurrent back pain or any back problem and 
numbness or tingling.  The veteran wrote that he had "lower 
back tingling all the time."  A November 2003 examination 
report notes that the veteran reported having experienced 
recurrent lower back and mid back pain for the past twelve 
years but reported no history of trauma.

The Board finds that the record reflects a continuity of 
symptomatology from the time of the veteran's military 
service through to the present time.  As discussed above, 
service medical records indicate in-service complaints of low 
back pain, the earliest being dated in January 1993.  The 
veteran's filed his application for compensation for lumbar 
strain in October 2003, while he was still on active duty.  
The November 2003 examination report and November 2003 
reported medical history indicate that the veteran reported 
recurrent lower back pain.  The December 2003 VA examination 
report reveals that the veteran reported suffering from low 
back pain for thirteen years.  A private medical report dated 
in May 2005 indicates that the veteran presented with lower 
back pain and was diagnosed with degenerative disc disease 
L5-S1.  The Board observes that the veteran has demonstrated 
a continuity of symptomatology from the time of service, 
during which time he filed his initial claim, through to the 
present time.  38 C.F.R. § 3.303(b) (2007).    

The competent medical evidence of record supports the 
veteran's contention that his low back disorder is related to 
his military service.  A private medical report dated in May 
2005 shows that private physician P.M.P. diagnosed the 
veteran with degenerative disc disease L5-S1 and noted a mild 
impairment based on inclinometer measurements.  In the 
medical history portion of the report, P.M.P. noted that the 
veteran had over twenty-five years of military service and 
that, during his infantry service, the veteran "did the 
usual amount of crawling, climbing, and hiking with a heavy 
pack."  P.M.P. determined that "approximately half of [the 
veteran's] impairment is related to the aging process, normal 
for [the veteran], and 50 percent due to his work activities, 
based upon his description of them."  The Board notes that 
P.M.P.'s determination that the veteran's impairment is "50 
percent due to his work activities" may be considered to be 
a determination that the veteran's impairment is "50 percent 
due to" his military service.  As such, the Board finds that 
there is competent medical evidence of record tending to show 
that the veteran's low back disorder is at least as likely as 
not related to his military service.    

The Board acknowledges, however, that the claims file 
contains a VA joints examination report dated in November 
2006 which suggests that the veteran is now employed by 
FedEx.  Nevertheless, the Board maintains that P.M.P.'s 
determination that the veteran's impairment is "50 percent 
due to his work activities, based upon his description of 
them" may be considered a determination that the veteran's 
impairment is "50 percent due to" his military service.  
The May 2005 private medical report noted the veteran served 
in the military for over twenty-six years and indicated that 
the veteran reported sporadic pain in the lower back, for 
example, "after a long day carrying his pack."  As the only 
work activities detailed in the May 2005 medical report are 
military service activities, and taking into account the 
benefit of the doubt doctrine set forth at 38 U.S.C.A. § 
5107(b), the Board maintains that P.M.P.'s determination that 
the veteran's impairment is "50 percent due to his work 
activities" may be considered a determination that the 
veteran's impairment is "50 percent due to" his military 
service.  

The Board notes that no competent medical opinion to the 
contrary exists in the record.  Although a VA examination was 
conducted in December 2003, the VA examiner found no 
pathology to render a diagnosis for veteran's claimed 
disorder at that time.  Therefore, the Board finds the May 
2005 private medical report dispositive on the question of 
whether the veteran's low back disorder is related to his 
military service.  

In conclusion, there is competent medical evidence of record 
that shows that the veteran currently suffers from 
degenerative disc disease L5-S1.  There is also competent 
medical evidence of record to demonstrate that the veteran 
demonstrated a continuity of symptomatology from the time of 
service, during which time he filed his initial claim, 
through to the present time.  The medical etiology opinion of 
record tends to support the veteran's claim as it relates to 
the relationship between the veteran's low back disorder and 
his military service.  Accordingly, the Board concludes that 
service connection for degenerative disc disease L5-S1 is 
warranted.    




ORDER

Entitlement to service connection for degenerative disc 
disease L5-S1 is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


